Citation Nr: 1228432	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  08-06 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to March 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for peripheral neuropathy of the upper and lower extremities.  In March 2010, a Travel Board hearing was held before a Veterans Law Judge (VLJ) (a transcript of the hearing is associated with the Veteran's claims file) who, in June 2010, remanded the case for additional development.  In March 2012, the Veteran submitted additional argument to the Board.  See 38 C.F.R. § 20.1304(c).  In June 2012, the Veteran was advised that the VLJ who had conducted the March 2010 Travel Board hearing was no longer with the Board.  He was offered the opportunity for another hearing before the Board; in a June 2012 statement, he declined another hearing.  The case has been reassigned to the undersigned.

The matter of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), was also previously before the Board in June 2010, when it was remanded for additional development.  An April 2011 rating decision granted service connection for PTSD.  Consequently, that matter is no longer before the Board.  However, in a statement received in June 2011, the Veteran requested an increased rating for his PTSD.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board has reviewed both the Veteran's claims file and "Virtual VA".  At present there are no pertinent documents in Virtual VA.  


FINDING OF FACT

Peripheral neuropathy of the upper and/or lower extremities was not manifested in service, and is not shown to be related to the Veteran's service, to include as due to his herbicide exposure therein.  
CONCLUSION OF LAW

Service connection for peripheral neuropathy of the upper and lower extremities, claimed as secondary to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  September 2006 and December 2006 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  These letters also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records (and records from Social Security Administration (SSA)) have been secured.  The RO arranged for a VA examination in October 2010; as will be discussed in greater detail below, that examination is adequate.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

The Veteran's service personnel records show that he served in the Republic of Vietnam from January 1969 to March 1970.  His STRs are silent for any complaints, findings, treatment, or diagnosis of peripheral neuropathy of the upper and lower extremities.  On March 1970 service separation physical examination, clinical evaluations of the Veteran's upper extremities, lower extremities, and neurologic systems were normal.  In the associated report of medical history, the Veteran denied having or having ever had neuritis.

In May 2006, the Veteran requested service connection for a variety of symptoms and conditions, including "numbness and feeling of pins and needles in hands, feet and arms."  He stated that he could not recall when these symptoms began.

SSA records show that in October 2003, the Veteran was determined to not be disabled as a result of his discogenic and degenerative disorders of the back, or as a result of his osteoarthritis and allied disorders.  The associated treatment records include the report of a November 2002 electromyography (EMG) study in which it was noted that the Veteran had a history of low back surgery after injuring his low back while lifting.  He complained of electric, shooting pain in his grown, going down to the back of his right pain.  He also had right calf pain going around to the top of his right foot and bowel and bladder urgency which was very frequent.  The impression of the Veteran's bilateral lower extremities was that he had mild changes at L5-S1 on the right without evidence of acute denervation.  He also had mild diffuse neuropathic changes with diffuse mild polyphasics.  This was considered a non-specific finding, and no other direct evidence of a diffuse neuropathic process was seen.  A February 2003 Progressive Work Center Functional Capacity Evaluation noted that on neurological evaluation, the Veteran's deep tendon reflex was within normal limits to both lower extremities and that his sensation was intact to both upper and lower extremities except for some slight decrease in sensation to pinprick in his left fingertips.

January 2003 to March 2010 VA treatment records show that in June 2006, the Veteran underwent a special Agent Orange registry examination.  He reported having peripheral neuropathy and indicated that he began experiencing numbness in his hands and feet three years earlier.  He stated that he had not been worked up for this condition nor had he been prescribed medication for it.  He stated that his feet still hurt and he had some "red spots."  In October 2006, he reported to his social worker that he felt he was having trouble with peripheral neuropathy as he had recently cut his finger and had no feeling and had tingling in his fingers much of the time.  In March 2007, the Veteran reported to his primary care provider that he had been exposed to Agent Orange and had pain/neuropathy.  On inventory of the systems, he did not have paresthesia, sensory motor loss, or confusion.  A neurologic examination also revealed that the Veteran's cranial nerves from II to XII were intact.  His pain score was noted to be a 7.  In November 2009, the Veteran reported that he was exposed to Agent Orange in service and that he had had neuropathy in his legs and feet since Vietnam.  Neuropathy was assessed, and his primary care provider opined that this disability was "just as likely as not" related to the Veteran's Agent Orange exposure.

On August 2004 VA examination, conducted in association with the Veteran's claims of service connection for bilateral hearing loss and tinnitus, he complained of back pain that did not radiate into the legs or cause any weakness or numbness.  He did complain of tingling and numbness in his hands and feet.  He was noted to have a past medical history of lumbar degenerative disc disease that, according to an August 2004 MRI scan, was minimal.  Possible symmetric peripheral polyneuropathy for which he took Neurontin was also noted.
In another August 2004 VA examination, conducted in association with the Veteran's claim of service connection for a low back disability, he complained of pain in his head, neck, and back, and noted that he slept poorly because of back and leg pain.  After a physical examination, the examiner stated that the Veteran had "nonspecific complaints over and above his dominant musculoskeletal and neurological pain complaints."  He also added, "There is no clear explanation available to me, although there may be a central issue regarding pain causing poor sleeping, causing in turn diffuse pains similar to a fibromyalgia type syndrome."

On July 2006 VA examination, conducted in association with the Veteran's claim of service connection for residuals of a headache, he complained of intermittent numbness in his upper and lower extremities, but denied dropping items.  On neurologic examination, the Veteran's cranial nerves II through XII were noted to be grossly intact.  The Veteran reported that he had 50 percent sensation in his toes to mid-foot and his fingertips to mid-hand bilaterally as compared to the shin and upper/inner arm.  No assessment was provided regarding these complaints.

July 2008 to September 2009 private treatment records from St. Mary's Hospital show that in July 2008 the Veteran was evaluated by an EMG study.  It showed mild axonal sensory polyneuropathy in both his legs, with no evidence of radiculopathy or plexopathy in the right lower extremity.  Sensory polyneuropathy in both legs and chronic lower back pain were assessed.  During a follow-up visit, also in July 2008, the Veteran's physician noted that while the EMG study showed that he had peripheral polyneuropathy, it did not show any changes to suggest that it was coming from his back.  Peripheral neuropathy, etiology unclear, was assessed.  Thereafter, the Veteran underwent physical therapy for low back pain with peripheral neuropathy and mobility deficits.  In September 2008, the Veteran inquired as to the relationship between his Agent Orange/dioxin exposure and peripheral neuropathy.  His physician responded, "I suppose that's possible, but I don't know how we could confirm that specifically."

August 2008 to September 2008 private treatment records from Podiatry Associates show that in August 2008, the Veteran complained of sore big toenails, numbness, and red dots.  His medical history was noted to be significant for toxic peripheral neuropathy from Agent Orange.  On examination, the physician did not notice any "red dots" on the Veteran's foot; he noted that when the Veteran left his office, he stated there was one persisting.  Toxic peripheral neuropathy in both feet was diagnosed.

At the March 2010 Travel Board hearing the Veteran testified that he first experienced symptoms related to the neuropathy in his upper extremities (arms and hands) in the late 1970s.  He stated that he did not seek treatment at that time, and only started seeking treatment for those symptoms in May or June 2003.  He further stated that one of his treatment providers had suggested that he may have gotten his peripheral neuropathy from his exposure to Agent Orange in service.  As for the neuropathy in his lower extremities, the Veteran testified that these symptoms began in the late 1980s/early 1990s, although he did not seek treatment at that time.

On October 2010 VA examination the Veteran complained of numbness, tingling, and pain in his upper and lower extremities.  He reported that these symptoms started about 8-10 years earlier, and while he ignored the symptoms at first, they kept getting worse.  After a physical examination and a review of pertinent diagnostic test reports, the examiner diagnosed spastic neuropathy of the upper and lower extremities with gait disorder.  He then opined, "It is NOT at least as likely as not that the veteran's peripheral neuropathy was manifested during service or otherwise related to service to include any exposure to herbicides."  He explained that there was no documentation of neuropathy in the Veteran's STRs and that a nexus between the Veteran's neuropathy and service could not be found.  He noted that acute and subacute peripheral neuropathy were related to Agent Orange exposure, but stated that this type of neuropathy must have begun within 1 year of exposure to Agent Orange and resolve within 2 years after it began.  The Veteran's neuropathy symptoms (according to the Veteran) started about 8-10 years prior, more than 30 years after [any Agent Orange] exposure.

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence shows, and it is not in dispute, that the Veteran currently has peripheral neuropathy in his upper and lower extremities.  What he must still show to establish service connection for this disability is that it is somehow related to his service.  

At the March 2010 Travel Board hearing, the Veteran testified that he has had neuropathy symptoms in his upper extremities since the late 1970s.  A March 2009 VA treatment record notes he complained of neuropathy in his legs and feet since Vietnam.  As was noted above, a disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  A veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, findings of competency and credibility are two distinct matters, and after a careful review of the evidence, the Board finds that while the Veteran is competent to testify as to observable symptoms, such as tingling, numbness, and pain in his upper and lower extremities, his statements that he has experienced such symptoms since his service in Vietnam are not credible.  

Significantly, the Veteran's STRs are silent for peripheral neuropathy of the upper and lower extremities.  On March 1970 service separation physical examination, clinical evaluations of the Veteran's upper extremities, lower extremities, and neurologic systems were normal.  In his report of medical history, he also denied ever having neuritis.  The Board further notes that the Veteran's postservice records are rife with inconsistencies as to the onset of his peripheral neuropathy symptoms.  For example, in June 2006, during a special Agent Orange registry examination, he reported that the numbness in his hands and feet began three years earlier (which places onset in 2003 and not during service or even shortly thereafter).  Similarly, on October 2010 VA examination, he reported that his symptoms had their onset 8-10 years earlier (which places onset in approximately 2000 - 2002).  He also testified at the March 2010 Travel Board hearing that the neuropathy symptoms in his lower extremities had their onset in the late 1980s/ early 1990s, and not in the 1970s.  However, as indicated above, the Veteran has also asserted that these symptoms had their onset in service and/or shortly thereafter.  Because the Veteran frequently contradicts himself as to the onset of the peripheral neuropathy in his upper and lower extremities, and because the accounts of onset in service are self-serving, the Board finds his statements that the disability had its onset in service not credible.  See Pond v. West, 12 Vet. App, 341 (1999).  Accordingly, the Board finds that service connection for peripheral neuropathy of the upper and lower extremities on the basis that such disability became manifest in service and has persisted since is not warranted.

The Veteran provides an alternate theory of entitlement to the benefit sought.  He asserts that it is causally related to his exposure to Agent Orange in service.  The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases afforded this presumptions includes acute and subacute peripheral neuropathy.  Note 2 to 38 C.F.R. § 3.309(e) defines acute and subacute peripheral neuropathy as "transient peripheral neuropathy appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."

Although there is evidence that the Veteran served in Vietnam and thus is presumed to have been exposed to herbicides, his specific type of peripheral neuropathy is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e).  Notably, his treatment records do not show that he has been given a diagnosis of acute and subacute peripheral neuropathy, the evidence does not show that his current peripheral neuropathy appeared within weeks or months of his exposure to Agent Orange, and his peripheral neuropathy has not resolved within two years of the date of its onset.  Consequently, the herbicide exposure presumptive provisions of 38 U.S.C.A. § 1116 do not apply as to those disabilities.  

Nevertheless, the United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The record includes both medical evidence that tends to support the Veteran's claim that his peripheral neuropathy of the upper and lower extremities is related to Agent Orange exposure in service and medical evidence that is against the claim.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The evidence that tends to support the Veteran's claim consists of an August 2008 private treatment record from Podiatry Associates, a September 2008 private treatment record from St. Mary's Hospital, a November 2009 VA treatment record, and the Veteran's March 2010 Travel Board testimony that one of his physicians had indicated that his peripheral neuropathy might be related to his exposure to Agent Orange/dioxins in service.

Regarding the August 2008 observation that the Veteran's medical history is significant for toxic peripheral neuropathy from Agent Orange, the Board notes that this is merely a notation in the record and is unaccompanied by any discussion of clinical evidence on which the diagnosis was based.  In LeShore v. Brown, 8 Vet. App. 406, 410 (1995), the United States Court of Appeals for Veterans Claims (Court) held that an examiner's recording of past medical history alone cannot be interpreted as a medical diagnosis or opinion.  

Regarding the September 2008 private opinion, the physician's response as to whether the Veteran's peripheral neuropathy is related to his Agent Orange/dioxin exposure in service was, "I suppose that's possible, but I don't know how we could confirm that specifically."  This opinion is phrased in speculative terms (i.e., possible), and in Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Court held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  Thus, the Board finds this opinion insufficient to establish a nexus between the Veteran's current peripheral neuropathy and his Agent Orange exposure in service.  

Regarding the November 2009 VA treatment record wherein the Veteran's primary care provider opined that it was "just as likely as not" that the Veteran's neuropathy was related to Agent Orange exposure, the Board notes that he did not explain the rationale for his opinion and merely stated his conclusion.  The Court has held, "A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  As the November 2009 VA treatment provider does not support his conclusion with an analysis the Board can weigh against any contrary opinion, the Board finds such opinion lacking in probative value.  

Finally, regarding the Veteran's March 2010 Travel Board testimony, he did not identify the treatment provider who suggested that his peripheral neuropathy might be related to his service and thus it is unclear whether he was referring to one of the above-mentioned treatment providers or a different treatment provider.  Regardless, the Board notes that the Court has held that a layperson's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical (and competent) evidence. Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Accordingly, the Veteran's March 2010 Travel Board testimony as to what one of his treatment providers allegedly stated (about the etiology of his peripheral neuropathy) has no probative value in this claim.

In October 2010, a VA examiner reviewed the entire claims file, examined the Veteran, and opined that the Veteran's peripheral neuropathy of the upper and lower extremities did "NOT at least as likely as not" manifest during service nor was it "at least as likely as not" otherwise related to service, to include any herbicide exposure therein.  The examiner explained that there was no documentation of neuropathy in the Veteran's STRs and that a nexus between the Veteran's neuropathy and service could not be found.  He noted that acute and subacute peripheral neuropathy were related to Agent Orange exposure, but stated that this type of neuropathy must have begun within 1 year of exposure to Agent Orange and resolve within 2 years after it began.  The Veteran's neuropathy symptoms (according to the Veteran) started about 8-10 years earlier, which was greater than 30 years after exposure.  Here, the Board places greater weight on the October 2010 VA medical opinion as it is based on a more complete factual background and includes a detailed explanation of rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects a "clinical data or other rationale to support his opinion"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it must be clear from the record that an opinion provider "was informed of the relevant facts" when rendering a medical opinion).

The Veteran's own statements relating his peripheral neuropathy of the upper and lower extremities to his service, to include his exposure to Agent Orange therein, are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical causation; whether a disease/condition is related to Agent Orange exposure is a medical question, and is not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  Accordingly, it must be denied.


ORDER

Service connection for peripheral neuropathy of the upper and lower extremities is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


